RUTH BADER GINSBURG, Circuit Judge:
I concur in Judge Edwards’ statement and add a few comments, in which Judge Edwards joins, about one of the three cases that will not be reheard.
To demonstrate that Martin v. D.C. Metropolitan Police Department, 812 F.2d 1425 (D.C.Cir.1987), warrants en banc attention, our dissenting colleagues indulge in much “make believe” about that case and the precedent it applies, Hobson v. Wilson, 737 F.2d 1 (D.C.Cir.1984), cert. denied, 470 U.S. 1084, 105 S.Ct. 1843, 85 L.Ed.2d 142 (1985). We note some glaring omissions:
1. In the Hobson case itself, discovery was not at issue on appeal, for it had long since been completed.
2. Hobson acknowledged the existence of cases in which “plaintiffs are able to paint only with a very broad and speculative brush at the pre-discovery stage,” and therefore cautioned against “overly rigid application” of the pleading rule the case announced in dictum. Hob-son, 737 F.2d at 30-31.
3. In Martin a highly competent district judge, diligently endeavoring to apply Hobson to a different case and setting, did not find it at all “plain” or “clear” that Hobson installed an altogether rigid, entirely automatic approach; indeed, the district judge ruled in Martin’s favor and allowed him to proceed to uncircumscribed discovery.
4. The appellate panel in Martin, applying Hobson as the author of that opinion comprehended the precedent, cut back allowable discovery severely, permitting only a sharply limited, precisely defined line of inquiry, and even then, only because of special exigencies in the particular case.
5. The Martin panel announced this bottom line: “If, after the limited discovery we have specified, [Martin] has not presented an amended complaint containing ‘nonconclusory allegations of evidence of [unconstitutional] intent,’ ... his constitutional tort claims must be dismissed.” Martin, 812 F.2d at 1438 (emphasis added).
Only by “sweeping all the chessmen off the table” can one find, as the dissenters purport to do, “square conflict between [Martin] and Hobson,” an open door for discovery, grace á Martin, with respect to “any complaint” alleging unconstitutional motive, or no utility in a motion to dismiss such a ease after Martin. See Hand, Mr. Justice Cardozo, 52 Harv.L.Rev. 361, 362 (1939) (“He never disguised the difficulties, as lazy judges do who win the game by sweeping all the chessmen off the table.”). *266Sensibly read and applied, Martin should arm, not disarm, the government in opposing baseless lawsuits. At the same time, Martin coupled with Hobson should inhibit precipitous dismissal of genuinely meritorious claims.